DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/07/2021.  In virtue of this filing, claims 1-18 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 and 12/15/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 04/07/2021 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schoenith et al. (US Patent No.: 9,539,507).
Regarding claim 8, Schoenith teaches a gripping device (see figures 3 and 13), comprising: 
a first gripping portion to be gripped by a user (see figure 3, left side 4, right side 3); and 
a second gripping portion to be gripped by the user, the second gripping portion being different from the first gripping portion (see figure 3, left side 4, right side 3, buttons are different between the left side 4, right side 3), wherein 
the first gripping portion and the second gripping portion each include a mounted portion to which a terminal case for housing a terminal is mounted (see figure 3, cradle 20, device 30, left side 4 and right side 3 are mounted on keys 22, col.9, ln.57-67), and a communication portion for communicating with the terminal through the terminal case (see figure 13, undetachable cradle 20 store the mobile 30 has central opening 21, col.10, ln.53-60, left side 4 and right side 3 are communicated with mobile 30 through the cradle 20 by Bluetooth transceiver wireless connection, col.7, ln.35-40. The applicant fails to define what is a communication portion such as wired or wireless or direct connection). 
Regarding claim 9, Schoenith further teaches a first mounted portion included in the first gripping portion mounts thereon a first mounting portion provided on one side of the terminal case, and a second mounted portion included in the second gripping portion mounts thereon a second mounting portion provided on another side opposite to the one side of the terminal case (see figure 3, cradle 20, left side 4 and right side 3 are mounted on keys 22, col.9, ln.57-67).
Regarding claim 10, Schoenith further teaches the terminal case includes a surface having an opening, and when the first mounted portion mounts the first mounting portion thereon and the second mounted portion mounts the second mounting portion thereon, the first mounted portion includes a first extending portion located on a side of the surface of the terminal case having the opening and a second extending portion located on a side of a surface opposite to the surface having the opening, and the second mounted portion includes a third extending portion located on a side of the surface of the terminal case having the opening and a fourth extending portion located on the side of the surface opposite to the surface having the opening (see figures 3 and 7, left side 4 has a lot that form by two extending portions to mate the keys 22 of cradle 20, right side 3 has a lot that form by two extending portions to mate the keys 22 of cradle 20).
Regarding claim 11, Schoenith further teaches the first extending portion extends in a direction in which the third extending portion is located along the surface of the terminal case having the opening, the second extending portion extends in a direction in 20 which the fourth extending portion is located along the surface opposite to the surface of the terminal case having the opening, the third extending portion extends in a direction in which the first extending portion is located along the 25 surface of the terminal case having the opening, and the fourth extending portion extends in a direction in which the second extending portion is located along the surface opposite to the surface of the terminal case having the opening (see figures 3 and 7, left side 4 has a lot that form by two extending portions to mate the keys 22 of cradle 20, right side 3 has a lot that form by two extending portions to mate the keys 22 of cradle 20).
Regarding claim 12, Schoenith further teaches a length of the first extending portion in an extending direction of the first extending portion is equal to or smaller than a length of the first mounting portion in the extending direction, and a length of the third extending portion in an extending direction of the third extending portion is equal to or smaller than a length of the second mounting portion in the extending direction (see figures 3 and 7, left side 4 has a lot that form by two extending portions to mate the keys 22 of cradle 20, right side 3 has a lot that form by two extending portions to mate the keys 22 of cradle 20).
Regarding claim 13, Schoenith further teaches the surface of the terminal case having the opening is parallel to the surface opposite to the surface of the terminal case having the opening, and a length of the second extending portion in an extending direction of the second extending portion is equal to or larger than a length of the first extending portion in an extending direction of the first extending portion (see figure 13, undetachable cradle 20 store the mobile 30 has central opening 21, col.10, ln.53-60, left side 4 and right side 3 are communicated with mobile 30 through the cradle 20 wireless connection, col.7, ln.35-40, left side 4 has a lot that form by two extending portions to mate the keys 22 of cradle 20). 
Regarding claim 16, Schoenith further teaches an operation portion used by the user to operate the terminal (see figure 1, right stick 6, left stick 7).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenith et al. (US Patent No.: 9,539,507) in view of Townley et al. (US Pub. No.: 2018/0117460, hereinafter, “Townley”).
Regarding claim 1, Schoenith teaches a terminal case (see figure 3, cradle 20), comprising: 
a housing portion having an opening in at least one surface of the housing portion, for housing a terminal (see figure 3, cradle 20, device 30, col.9, ln.57-67); and a mounting portion to which a gripping device including a gripping portion to be gripped by a user is mounted (see figure 3, cradle 20, device 30, keys 22, col.9, ln.57-67).
It should be noticed that Schoenith fails to teach a communication portion for communicating between the terminal and the gripping device. However, Townley teaches a communication portion for communicating between the terminal and the gripping device (see figures 1, 5-6, game controller 114, computing device 102, communication protocol 154 and 160, col.6, ln.1-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Townley into view of Schoenith in order to provide an enhanced user interface for devices with touchscreen inputs through a novel mobile controller or multi-touch off-screen input device which greatly expands the user interface with touch screen devices.
Regarding claim 2, Schoenith further teaches a plurality of the mounting portions are provided on one side of the terminal case and another side opposite to the one side of the terminal case, respectively, and two gripping portions included in the gripping device are mounted to at least one of the mounting portion on the one side and the mounting portion on the other side, respectively (see figure 3, cradle 20, device 30, keys 22, side panels 3 and 4, col.9, ln.57-67).
Regarding claim 3, Schoenith further teaches in a direction from the one side toward the other side, a length of a surface of each of the mounting portions on a side of the surface having the opening is equal to or larger than a length of a surface of a mounted portion on the side of the surface having the opening, the mounted portion included in the gripping device and to which the mounting portion is mounted (see figure 3, cradle 20, device 30, keys 22, side panels 3 and 4 has a slot, col.9, ln.57-67).
Regarding claim 5, Townley further teaches the mounting portion includes a coupling portion for coupling the terminal (see figures 1, 5-6, game controller 114, computing device 102, there is a coupling between the communication protocol 154 and 160, col.6, ln.1-24).
Regarding claim 6, Townley further teaches the coupling portion transmits and receives a signal between the terminal and the gripping device (see figures 1, 5-6, game controller 114, computing device 102, there is a coupling between the communication protocol 154 and 160, col.6, ln.1-24).
Regarding claim 7, Townley further teaches the coupling portion supplies power to the terminal (see figure 9, power source 192, [0064]).
Regarding claim 18, Schoenith teaches an information processing device (see figures 3 and 13), comprising: 
a terminal case for housing a terminal (see figure 13, undetachable 20); and 
a gripping device to be gripped by a user, wherein the terminal case includes
a housing portion having an opening in at least one surface of the housing portion, for housing the terminal (see figures 3 and 13, undetachable cradle 20 store the mobile 30 has central opening 21, left side 3, right side 4, col.10, ln.53-60),
a mounting portion to which a gripping device including a gripping portion to be gripped by the user is mounted (see figures 3 and 13, left side 3, right side 4, col.10, ln.53-60), and
the gripping device includes a first gripping portion to be gripped by the user, and
a second gripping portion to be gripped by the user, the second gripping portion being different from the first gripping portion (see figure 3, left side 4, right side 3, buttons are different between the left side 4, right side 3), and
the first gripping portion and the second gripping portion each include a mounted portion to which the terminal case housing the terminal is mounted (see figure 3, cradle 20, device 30, left side 4 and right side 3 are mounted on keys 22, col.9, ln.57-67), and a communication portion for communicating with the terminal through the terminal case (see figure 13, undetachable cradle 20 store the mobile 30 has central opening 21, col.10, ln.53-60, left side 4 and right side 3 are communicated with mobile 30 through the cradle 20 by Bluetooth transceiver wireless connection, col.7, ln.35-40). 
It should be noticed that Schoenith fails to teach a communication portion for communicating between the terminal and the gripping device. However, Townley teaches a communication portion for communicating between the terminal and the gripping device (see figures 1, 5-6, game controller 114, computing device 102, communication protocol 154 and 160, col.6, ln.1-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Townley into view of Schoenith in order to provide an enhanced user interface for devices with touchscreen inputs through a novel mobile controller or multi-touch off-screen input device which greatly expands the user interface with touch screen devices.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenith et al. (US Patent No.: 9,539,507) in view of Townley et al. (US Pub. No.: 2018/0117460, hereinafter, “Townley”) as applied to claim 1 above, and further in view of Lam (US Patent No.: 7,733,637).
Regarding claim 4, Schoenith and Townley, in combination, fails to teach the mounting portion includes a plurality of locking reception portions to which a plurality of locking pieces included in the gripping device are locked. However, Lam teaches the mounting portion includes a plurality of locking reception portions to which a plurality of locking pieces included in the gripping device are locked (see figure 6, interface connector 181, connector 180, col.9, ln.23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lam into view of Schoenith and Townley in order to provides user interoperability to the portable computer system.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenith et al. (US Patent No.: 9,539,507) in view of Lam (US Patent No.: 7,733,637).
Regarding claim 14, Schoenith disclosed invention, but fails to teach the mounting portion includes a plurality of locking reception portions to which a plurality of locking pieces included in the gripping device are locked. However, Lam teaches the mounting portion includes a plurality of locking reception portions to which a plurality of locking pieces included in the gripping device are locked (see figure 6, interface connector 181, connector 180, col.9, ln.23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lam into view of Schoenith in order to provides user interoperability to the portable computer system.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenith et al. (US Patent No.: 9,539,507) in view of Lam (US Patent No.: 7,733,637) as applied to claim 8 above, and further in view of Maus (US Pub. No.: 2014/0247246).
Regarding claim 15, Lam teaches the mounting portion includes a plurality of locking reception portions to which a plurality of locking pieces included in the gripping device are locked (see figure 6, interface connector 181, connector 180, col.9, ln.23-25).

 Schoenith and Lam, in combination, fails to teach an operation button for operating the locking pieces, wherein a first locking piece among the locking pieces is movable by the operation button. However, Maus teaches an operation button for operating the locking pieces, wherein a first locking piece among the locking pieces is movable by the operation button (see figure 31, latch release button 534, [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maus into view of Schoenith and Lam in order to provide the quick release the mobile device.
 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenith et al. (US Patent No.: 9,539,507) in view of Kim (US Patent No.: 10,039,976).
Regarding claim 17, Schoenith disclosed invention, but fails to teach a power supply portion for supplying power to the terminal through the terminal case. However, Kim teaches a power supply portion for supplying power to the terminal through the terminal case (see figures 9-10, battery 42, grip pad 40, mobile 4, protective case 2, col. 11, ln. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into view of Schoenith in order to provides the power to the mobile without charging for long time use.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN PHAM/           Primary Examiner, Art Unit 2649